Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                           No. 04-14-00380-CV

                                             Leola STUART,
                                                Appellant

                                                      v.

                                            Estelita JUDSON,
                                                 Appellee

                     From the County Court at Law No. 2, Bexar County, Texas
                                     Trial Court No. 391869
                             Honorable Tina Torres, Judge Presiding 1

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of the appeal are taxed against appellant.

        SIGNED May 6, 2015.


                                                       _____________________________
                                                       Rebeca C. Martinez, Justice




1
  The Honorable Jason Wolff is the presiding judge of County Court at Law No. 2, Bexar County, Texas. The
Honorable Tina Torres, former presiding judge of County Court at Law No. 10, Bexar County, Texas, presided over
the trial and signed the judgment.